Name: Commission Delegated Regulation (EU) 2017/670 of 31 January 2017 supplementing Regulation (EU) No 251/2014 of the European Parliament and of the Council as regards the authorised production processes for obtaining aromatised wine products
 Type: Delegated Regulation
 Subject Matter: consumption;  agricultural policy;  food technology;  beverages and sugar;  agri-foodstuffs;  production
 Date Published: nan

 8.4.2017 EN Official Journal of the European Union L 97/5 COMMISSION DELEGATED REGULATION (EU) 2017/670 of 31 January 2017 supplementing Regulation (EU) No 251/2014 of the European Parliament and of the Council as regards the authorised production processes for obtaining aromatised wine products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 251/2014 of the European Parliament and of the Council of 26 February 2014 on the definition, description, presentation, labelling and the protection of geographical indications of aromatised wine products (1), and in particular Article 4(2) thereof, Whereas: (1) Aromatised wine products are traditionally produced in the Union, constitute an important sector for producers and consumers and are an important outlet for the Union's agriculture. Article 4 of Regulation (EU) No 251/2014 lays down the requirements, restrictions and descriptions in accordance to which aromatised wines are to be produced. It also empowers the Commission to adopt a delegated act in order to establish the production processes for obtaining aromatised wine products. (2) In order to attain a high level of consumer protection, prevent deceptive practices and ensure fair competition among producers, clearly defined criteria for the production of aromatised wine products should be set out. Furthermore, in accordance with Article 4 of Regulation (EU) No 251/2014, the Commission is to take into account the production processes recommended and published by the International Organisation of Vine and Wine (OIV). (3) The production processes for aromatised wine products recommended and published by the OIV are included in OIV Resolution OENO 439-2012 and should be used as reference for the establishment of the production processes authorised in the Union. However, it emerges from the consultation of experts of Member States and representatives of the aromatised wine products sector that some of those processes do not fully reflect the traditional production practices of the Union. They should therefore be adapted and completed to better respond to producers needs as regards methods of production and consumer expectations as regards the quality of the products, HAS ADOPTED THIS REGULATION: Article 1 Production processes for aromatised wine products The authorised production processes for obtaining aromatised wine products, in accordance with Regulation (EU) No 251/2014, are those listed in the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 84, 20.3.2014, p. 14. ANNEX List of authorised production processes referred to in Article 4(2) of Regulation (EU) No 251/2014 No Production Process Purpose Conditions of use Requirements 1 Acidification and deacidification To increase or decrease titration acidity and real acidity (decrease or increase of pH), in order to provide specific organoleptic characteristics and increase stability.  Electromembrane treatment  Treatment with cation exchangers For the electro-membrane treatment for acidification, the requirements set out in Appendix 14 to Commission Regulation (EC) No 606/2009 (1) apply mutatis mutandis. For the electro-membrane treatment for deacidification, the requirements set out in Appendix 17 to Regulation (EC) No 606/2009 apply mutatis mutandis. For the use of cation exchangers, the requirements set out in Appendix 15 to Regulation (EC) No 606/2009 apply mutatis mutandis. 2 Filtration and centrifugation To obtain:  transparency of the products  biological stability by the elimination of micro-organisms  chemical stability. Flow of aromatised wines products through filters that trap suspended particles, substances in solution in colloid state. Filtration can be performed with or without inert filtering agent, with organic or mineral membranes, including semi-permeable membranes. 3 Correction of the colour and taste  To adjust the colour of the product.  To provide specific organoleptic characteristics to the product.  Treatment with oenological charcoal.  Treatment by polyvinylpolypyrrolidone. Charcoal: maximum 200 g/hl Polyvinylpolypyrrolidone: Maximum 80 g/hl 4 Increase of the alcohol content To increase the alcoholic strength  Water removal by:  substractive enrichment techniques as reverse osmosis;  cryoconcentration by means of freezing and removal of ice thus formed.  Refermentation by the addition of fermentable sugars among those referred to in Annex I(2) to Regulation (EU) No 251/2014 and subsequent fermentation by means of selected yeasts. 5 Decrease of the alcohol content To reduce of the alcoholic strength Separation of ethanol by using physical separation techniques. The aromatized wine products treated must have no organoleptic defaults and must be suitable for direct human consumption. Reduction of alcohol in aromatized wine product cannot be carried out if one of the following operations took place during the preparation of the aromatized wine product:  addition of alcohol  concentration  refermentation 6 Tartaric stabilization To obtain tartaric stability with regard to potassium hydrogen tartrate, calcium tartrate and other calcium salts.  Electrodialysis treatment  Treatment by cation exchanger, during which the base wine flows through a column filled with polymeric resin reacting as undissolvable polyectrolyte and whose cations can be exchanged with cations of the surrounding environment.  Cooling, by keeping products at a reduced temperature For the electrodialysis treatment, the requirements set out in Appendix 7 to Regulation (EC) No 606/2009 apply mutatis mutandis. For the use of cation exchangers, the requirements set out in Appendix 12 to Regulation (EC) No 606/2009 apply mutatis mutandis. 7 Blending To adjust the final organoleptic profile of aromatised wine products Blending of different products of the wine sector, as referred to in points 2(a), 3(a) and 4(a) of Article 3 of Regulation (EU) No 251/2014. 8 Preservation by heat To preserve the product by securing microbiological stability. Heat treatments, including pasteurization. Heating to a temperature necessary to remove yeasts and bacteria. 9 Clarification To remove insoluble components Use of the following processing aids:  edible gelatine  plant proteins from wheat and peas  isinglass  casein and potassium caseinates  egg albumin  bentonite  silicon dioxide as a gel or colloidal solution (1) Commission Regulation (EC) No 606/2009 of 10 July 2009 laying down certain detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions (OJ L 193, 24.7.2009, p. 1).